Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 16 May 2022.  These drawings are approved.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12b" and "15" have both been used to designate the same element.  
	Reference characters "12u", "13", and "19" have been used to designate the same element.  
	Reference characters "12a’ " and "12h" have both been used to designate the same element.  
	Reference characters "12” " and "12h" have both been used to designate the same element.  
	Reference characters "12h" and "12f" have both been used to designate the same element.  
	Reference characters "12e", "12k", and "12n" have been used to designate the same element.  
	Reference characters "12i" and "12d" have both been used to designate the same element.  
	Reference characters "13", "19", "10i", "17", and "12u" have been used to designate the same element.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12h” has been used to designate different elements in Figure 5c.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 11-13, 27, 56-57, 62-63, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timonen (EP 3539853) in view of Wienke et al (CA 2717643). Timonen shows a link member for a track system having all of the features as set forth in the above claims, except as noted below.
	Per claims 1 and 63, Timonen shows a steel link member 21 including two side members and two pin members, such that the side members opposed each other and a joined by the pin members. The pin members are longitudinal members with a lateral cross-section.
	Per claims 6 and 65, the lateral cross-section of each pin member is substantially the same shape along the entire length thereof.
	Per claim 8, the axis of symmetry of the lateral cross-section of each pin member is perpendicular to the longitudinal axis thereof.
	Per claim 9, the axis of symmetry of the lateral cross-section of each pin member is parallel to the longitudinal axis of each side member.
	Per claim 12, the lateral cross-section of each pin member includes a longitudinal and lateral axis, with the longitudinal axis aligned with the axis of symmetry.
	Per claim 27, the track is formed of a plurality of track plates 3, with each track plate 3 including two track plate links 22 on opposing sides (3A and 3B) of the track plate 3. A plurality of link members 21 connect adjacent track plate links 22.
	Per claims 56-57, the pin member of each link member 21 includes a track plate engaging portion located on an inner surface thereof, which is at least partially complementary to the shape of the pin member engaging portion of the track plate link 22.
	Per claim 62, a contact area exists between the pin members and the track plate links 22, such that there is between 5 and 180 degrees of contact between the track plate link engaging portion and the pin member engaging portion, as measured from the center point of the pin member. 
	Regarding a portion of claim 1, and claims 11 and 13, Timonen does not show the pin member of the link member 21 having a cross-sectional shape other than circular. However, Wienke et al teaches the use of a pin member having a lateral cross-section being ovate in shape, with the length arranged in the longitudinal direction is greater than the width in the lateral axis (Figure 1c). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the pin members of the link member of Timonen in an oval (ovate) shape, to increase strength in the longitudinal direction, dependent upon the forces imparted on the link member during use. 

Claims 14, 16, 20-23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timonen in view of Wienke et al as applied to claims 1, 6, 8-9, 11-13, 27, 56-57, 62-63, and 65 above, and further in view of Maggi et al (EP 1243813). 
	Regarding claim 14, Timonen as modified by Wienke et al does not show the lateral cross-section of the pin members of the link member 21 having first and second portions, each being partially circular in shape.
	Regarding claim 16, Timonen as modified by Wienke et al does not show the first portion having a first radius that is greater than the second radius of the second portion.
	Regarding claim 20, Timonen as modified by Wienke et al does not show the first portions of the lateral cross-sections of each pin member facing each other.
	Regarding claims 21-22, Timonen as modified by Wienke et al does not show the center of the partial circles of the first and second portions lay on the axis of symmetry of the lateral cross-section. 
	Regarding claim 23, Timonen as modified by Wienke et al does not show the center of the partial circle defined by the radius of the first portion lies outside the circular defined by the radius of the second portion, and vice versa.
	Figure 3 of Maggi et al teaches all of the features set forth in these claims. Namely, a first portion 6 is partially circular in shape and has a larger radius than that of the radius of a second portion (bounded by regions 2-3). The first portions 6 of each pin member faces each other. Furthermore, the center of the partial circles of the first 6 and second portions lay on the axis of symmetry of the lateral cross-section. Lastly, the center of the partial circle defined by the radius of the first portion 6 lies outside the circular defined by the radius of the second portion, and vice versa.
	Therefore, from these teachings, it would have been obvious to one of ordinary skill in the art to form the lateral cross-section of the pin members of the link member 21 of Timonen as modified by Wienke et al in the manner taught by Maggi, as a substitute equivalent configuration, dependent upon the loads experienced thereon.

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. The Applicant continues to provide the same arguments as set forth in the prior responses. Therefore, the Applicant is referred to the previous Office action(s) for a response to those arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617